PER CURIAM:
The claimant, Martha Gardner, seeks an award of $265.32 from the respondent, Division of Highways, for damage to her vehicle. The damage occurred on July 2, 1994, at approximately 5:00 p.m., when the claimant drove her vehicle off the pavement surface of Poe Run Road in Randolph County. According to the claimant, she pulled off the road at the entrance to a private driveway and her vehicle scraped the pavement surface. As a result, the oil pan on her vehicle'was damaged. The cost to repair the oil pan totaled $265.32. Although the damage was covered by the claimant’s automobile insurance, she did not file a claim with her insurer because her insurance policy had a $250.00 deductible. The claimant’s testimony indicated that she was aware that the road had been resurfaced, but she did not know the berm of the road was ten inches lower than the pavement surface.
Lewis B. Gardner, an assistant supervisor for the respondent, testified that the was responsible for road maintenance activities throughout Randolph County. Mr. Gardner described Poe Run Road as a second priority road, and his testimony confirmed that the road was resurfaced shortly before the claimant’s accident. Mr. Gardner also noted that the edge of the pavement surface is usually sloped at the entrance to driveways when new asphalt is placed on roads; however, the edge of the pavement along Poe Run Road was not sloped at driveway entrances.
In Hobbs vs. Dept. of Highways, 13 Ct. Cl. 27 (1979) this Court determined that the respondent owes a duty to motorists to exercise reasonable care and diligence-in maintaining roads under all circumstances.
Based on the evidence presented in this claim, it appears that the respondent failed to slope *163the edge of the pavement at driveway entrances along Poe Run Road. As a result, the respondent created a road condition which damaged the claimant’s vehicle. Therefore, this Court makes an award to the claimant in the amount of her insurance deductible, $250.00.
Award of $250.00.